Citation Nr: 1201011	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-31 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, general anxiety disorder, and posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1980.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran's claim on appeal was initially filed as separate claims for entitlement to service connection for depression, anxiety, posttraumatic stress disorder, and a mental health condition secondary to his service-connected hypertension.  However, while on appeal, the United States Court of Appeals for Veterans Claims addressed a case involving the scope of filed claims finding that a claim is not limited to the diagnosis identified by the Veteran.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  Accordingly, the current claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include major depressive disorder, general anxiety disorder, and posttraumatic stress disorder (PTSD).  

The Veteran has alleged several theories concerning the etiology of his current psychiatric disorders, to include that his psychiatric symptomatology developed in service, that it developed secondary to his service-connected hypertension, and that it developed as a result of exposure to in-service stressors.  

A review of the Veteran's service treatment records reveals that he was afforded a psychiatric evaluation during basic training in April 1968 after appearing nervous.  He was diagnosed with hyperventilation.  The physician explained the dynamics of hyperventilation and assured the Veteran that he had no significant physical medical problems.  The Veteran was urged to develop insight with respect to his anxiety.  Later in April 1968, the Veteran again reported feeling very nervous and expressed a desire to leave basic training.  The Veteran was very homesick and thought of basic training as a "concentration camp."  He also spoke of killing himself or going absent without leave.  The physician found no evidence of a thinking disorder or severe depression; rather, the physician found the Veteran "to be simply an immature recruit."  In May 1968, the Veteran reported feelings of nervousness.  However, subsequent treatment records do not show any psychiatric symptomatology.  Significantly, his January 1980 Report of Medical Evaluation at separation indicates that his psychiatric state was within normal limits, with no personality deviation.  

By way of a July 1983 rating decision, the Veteran was granted entitlement to service connection for hypertension and assigned a 10 percent evaluation effective March 28, 1983.  

The Veteran was afforded a VA examination in June 2007.  The diagnoses included depressive disorder, not otherwise specified, as well as ethanol alcohol abuse, secondary to his depression.  The examiner opined that the Veteran's depression was not caused by or a result of his service-connected hypertension on the basis that the Veteran reported that he had likely been depressed throughout his life and did not attribute current depressive symptoms to hypertension; rather, the Veteran attributed his current symptoms to his son's substance abuse and the recent death of his mother.  

The Veteran was afforded another VA examination in December 2007.  The diagnoses were dysthymic disorder, as well as alcohol dependency in early partial remission.  However, the examiner opined that the Veteran's current depressive disorder was "less likely as not" related to the May 1968 mental health treatment documented in his service treatment records.  The examiner based this opinion on the fact that the in-service psychiatrist assessed the Veteran as merely feeling homesick and having issues with immaturity in May 1968, and that the Veteran did not seek mental health treatment again until his private physician prescribed him antidepressants in 2004, 36 years following service.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  With respect to the June 2007 VA examiner's opinion, the Board notes that it was based entirely on the Veteran's self report that he had been depressed his entire life and did not attribute his current psychiatric state to his service-connected hypertension.  However, the claims file contains several written statements from the Veteran in which he attributes his current psychiatric state to his service-connected hypertension.  This is inconsistent with the basis of the examiner's opinion.  As such, a new medical examination is necessary, as the June 2007 VA examination report is inadequate.  Id.; 38 C.F.R. § 3.159(c)(4) (2011).

Moreover, the Veteran filed a claim of entitlement to service connection for PTSD in March 2008.  The September 2008 rating decision that denied the Veteran's claim for PTSD on the basis that there was no diagnosis of PTSD of record.  However, subsequent to that decision, treatment records from the White City VA Southern Oregon Rehabilitation Center & Clinic dated from December 2008 to July 2009 were associated with the claims file, and the diagnoses included "depression and PTSD without history of suicide attempt."  

In his March 2008 claim of entitlement to service connection for PTSD, the Veteran indicated that his stressors included many sea rescues while serving with the Coast Guard in Provincetown, Massachusetts, and Sheboygan, Wisconsin.  At  his June 2007 VA examination, the Veteran described an incident in which he dove overboard to save another sailor who eventually died in his arms, and also reported retrieving the bodies of drowned children.  At his December 2007 VA examination, the Veteran reported having nightmares about his experiences in the Coast Guard.  Specifically, he described administering mouth-to-mouth resuscitation to people who eventually perished, retrieving drowned bodies that had been partially eaten by sharks, and being present when a deceased Coast Guard sailor was shipped back naked in a cardboard box by the mortuary.  The RO has made no efforts to verify these alleged stressors.  

Given the Veteran's reports of in-service stressors and the diagnoses of PTSD from the White City VA Southern Oregon Rehabilitation Center & Clinic, the RO must make efforts to verify these stressors prior to affording the Veteran a VA PTSD examination to determine whether he meets the Diagnostic and Statistical Manual for Mental Disorders criteria for PTSD.  

During the pendency of this appeal, the criteria for verifying in-service stressors were amended, effective July 13, 2010.  The amendment states that:

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (July 13, 2010).

Accordingly, the case is remanded for the following actions:

1.  The RO must request from the Veteran a comprehensive statement containing as much detail as possible regarding the stressors to which he alleges he was exposed in service.  The Veteran must be asked to provide specific details of the claimed stressful events he experienced during service, such as dates, places, detailed descriptions of events, and any other identifying information concerning any other individuals involved in the events, including their names, ranks, units of assignment or any other identifying detail.  

The Veteran must be advised that this information is vitally necessary to obtain supportive evidence of the stressful events he claims to have experienced, and he must be asked to be as specific as possible because without such details an adequate search for verifying information cannot be conducted.  He must also be advised to submit any verifying information that he can regarding the stressors he claims to have experienced in service, such as statements of fellow service members.  He is further advised that failure to respond may result in adverse action.

2.  The RO must review the file and prepare a summary of all the claimed stressors, to include the incidents involving the Veteran's Coast Guard search and rescue activities.  The RO must then attempt to obtain the unit search and rescue records for the approximate date ranges in question.  All documentation received by the RO with respect to verification of any stressor must be associated with the claims file.

3.  Thereafter, the RO must consider all credible supporting evidence developed to show that the Veteran experienced the alleged stressors and determine whether the evidence is sufficient to establish the occurrence of the stressor, to include consideration of 38 C.F.R. § 3.304(f)(3).  The RO must then make a determination as to whether the evidence establishes the occurrence of an alleged stressor or stressors. 

4.  Thereafter, the Veteran must be afforded a VA examination to determine the etiology of any psychiatric disorder found.  The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with this examination.  The RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service.  The examiner must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies, including psychological testing and evaluation, must be accomplished.  

After a review of the service and post service medical records, a psychiatric examination of the Veteran, and with consideration of the Veteran's statements, the examiner must state whether any psychiatric disorder found is related to the Veteran's military service, or to his service-connected hypertension.  

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found by the RO to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the inservice stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  

If PTSD is not diagnosed, the examiner, to the extent possible, must reconcile that conclusion with the previous records reflecting diagnosis of PTSD.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

